DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the trough, cover, the water control box connected to the waterspout at an outlet pipe must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 108.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation of a water source, but it is unclear if this is the same water source of claim 6 or if the applicant intends to claim an additional water source. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo US 2021/0345582.
Regarding claim 1, Yoo discloses a pet watering system, the pet watering system comprising: a housing (10), a waterspout (25), wherein the waterspout: is connected to a water source (Yoo, abstract, Figure 2); and is configured to allow water to stream from the water source to the exterior of the housing; a trough (55), wherein the trough is configured to receive water that has streamed from the waterspout (Yoo, ¶0179); and a proximity sensor (Yoo, abstract), wherein the proximity sensor is configured to allow a pet to control the flow of water from the reservoir to the waterspout.
Regarding claim 2, Yoo further discloses the housing includes one or more attachment points (at 115).
Regarding claim 4, Yoo further discloses the proximity sensor includes a motion sensor (Yoo, ¶0033).
Regarding claim 6, Yoo discloses a pet watering system, the pet watering system comprising: a housing (10); a waterspout (25), wherein the waterspout: is connected to a water source (Yoo, Figure 2); and is configured to allow water to stream from the water source to the exterior of the housing; a trough (55), wherein the trough is configured to receive water that has streamed from the waterspout; a covering (54) over the trough, wherein the covering prevents direct access to the waterspout; and a proximity sensor (Yoo, abstract), wherein the proximity sensor is configured to allow a pet to control the flow of water from the reservoir to the waterspout.
Regarding claim 7, Yoo further discloses a water control box (20), wherein the water control box: is connected to a water source at a water inlet; and is connected to the waterspout at an outlet pipe (Yoo, Figure 2).

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perlsweig US 6,526,916.
Regarding claim 1, Perlsweig discloses a pet watering system, the pet watering system comprising: a housing (10), a waterspout (54), wherein the waterspout: is connected to a water source (Perlsweig, Figure 2); and is configured to allow water to stream from the water source to the exterior of the housing; a trough (32), wherein the trough is configured to receive water that has streamed from the waterspout (Perlsweig, Figure 2); and a proximity sensor (20), wherein the proximity sensor is configured to allow a pet to control the flow of water from the reservoir to the waterspout (Perlsweig, abstract).
Regarding claim 2, Perlsweig further discloses the housing includes one or more attachment points (72).
Regarding claim 3, Perlsweig further discloses the one or more attachment points includes at least one screw hole (in that Perlsweig discloses a hole that is capable of performing the function of being a screw hole).
Regarding claim 4, Perlsweig further discloses the proximity sensor includes a motion sensor (Perlsweig, abstract).
Regarding claim 5, Perlsweig further discloses the proximity sensor includes a pressure pad (Perlsweig, abstract).
Regarding claim 6, Perlsweig discloses a pet watering system, the pet watering system comprising: a housing (10);  a waterspout (54), wherein the waterspout: is connected to a water source (Perlsweig, Figure 2); and is configured to allow water to stream from the water source to the exterior of the housing; a trough (32), wherein the trough is configured to receive water that has streamed from the waterspout; a covering (46) over the trough, wherein the covering prevents direct access to the waterspout; and a proximity sensor (Perlsweig, abstract), wherein the proximity sensor is configured to allow a pet to control the flow of water from the reservoir to the waterspout.  

Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Perlsweig teaches against the use of a hose connector (Perlsweig, column 1: lines 32-36).
Perlsweig teaches a pressure sensitive sensor that operates the watering system. Replacing the sensor of Perlsweig with a infrared system would teach away from the pressure sensitive sensor of Perlsweig. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/            Primary Examiner, Art Unit 3642